                        Case 1-19-47653-nhl                          Doc 8     Filed 01/21/20          Entered 01/21/20 17:51:26


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 -----------------------------------------------------X                                                           CHAPTER 13
 IN RE:                                                                                                           CASE NO.: 1-19-47653
 Luis M Valdez
                      DEBTOR(S).
 -----------------------------------------------------X

                                                                          CHAPTER 13 PLAN                                                     Revised 12/1/19

                            Check this box if this is an amended plan. List below the sections of the plan which have been changed:



PART 1: NOTICES

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
option is appropriate in your circumstance or that it is permissible in your judicial district. Plans that do not comply with the local rules for the
Eastern District of New York may not be confirmable. If you do not have an attorney, you may wish to consult one.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan carefully a
nd discuss it with your attorney. If you do not have an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or an
y provision of this plan, you or your attorney must file an objection to confirmation at least 7 days before the date set for the hearing on confirmation;
unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

1.1: The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan includes
each of the following items. If an item is checked as “Not Included” or if both or neither boxes are checked, the provision will
be ineffective if set out later in the plan.
 a.       A limit on the amount of a secured claim, set out in Section 3.4, which may result in         Included                 Not Included
          a partial payment or no payment at all to the secured creditor
 b.       Avoidance of a judicial lien or nonpossessory, non-purchase-money security interest,          Included                 Not Included
          set out in Section 3.6
 c.       Nonstandard provisions, set out in Part 9                                                     Included                 Not Included


1.22: The following matters are for informational purposes.

 a.          The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal                         Included               Not Included
             residence, set out in Section 3.3
 b.          Unsecured Creditors, set out in Part 5, will receive 100% distribution of their timely                     Included               Not Included
             filed claim

PART 2: PLAN PAYMENTS AND LENGTH OF PLAN

2.1: The post-petition earnings of the debtor(s) are submitted to the supervision and control of the Trustee and the Debtor(s) shall pay to the
Trustee for a period of 60 months as follows:

$ 3,600.00 per month commencing                             01/20    through and including   12/24    for a period of    60   months.
Insert additional lines if needed.

                  Continued on attached separate page(s).


2.2:         Income tax refunds.

If general unsecured creditors are paid less than 100%, as provided in Part 5 of this plan, then during the pendency of this case, the Debtor(s)
will provide the Trustee with signed copies of filed federal and state tax returns for each year commencing with the tax year 2020 , no later than
 April 15th of the year following the tax period. In addition to the regular monthly payments, indicated tax refunds are to be paid in full
to the Trustee upon receipt, however, no later than June 15th of the year in which the tax returns are filed.

2.3:     Additional payments.
    Check one.
                 None. If “None” is checked, the rest of § 2.3 need not be completed.

APPENDIX D                                                                          Chapter 13 Plan                                               Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                        Case 1-19-47653-nhl                           Doc 8      Filed 01/21/20         Entered 01/21/20 17:51:26



 Debtor                Luis M Valdez                                                                   Case number      1-19-47653

                          Debtor(s) will make additional payment(s) to the Trustee from other sources, as specified below. Describe the source, estimated
                          amount, and date of each anticipated payment.

PART 3: TREATMENT OF SECURED CLAIMS

3.1.:        Maintenance of payments (including the debtor(s)’s principal residence).

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed.
                     Debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                     required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed
                     directly by the debtor(s).
 Name of Creditor                         Last 4 Digits of Account           Principal Residence        Description of Collateral   Current Installment
                                          Number                             (check box)                                            Payment (Including
                                                                                                                                    escrow)
 Freedom Mortgage                         9838                                                          10465 127th street          $0.00
 Corp                                                                                                   South Richmond Hill,
                                                                                                        NY 11419 Queens
                                                                                                        County
 US Dept of Housing &                     8994                                                          10465 127th street          $0.00
 Urban Development                                                                                      South Richmond Hill,
                                                                                                        NY 11419 Queens
                                                                                                        County
                  Continued on attached separate page(s).

3.2:         Cure of default (including the debtor(s)’s principal residence).

             Check one.
                     None. If “None” is checked, the rest of § 3.2 need not be completed.
                     Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate
                     stated below. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under
                     Bankruptcy Rule 3002(c) control over any contrary amounts listed below. In the absence of a contrary timely filed proof of
                     claim, the amounts listed below are controlling.

 Name of Creditor                  Last 4 Digits of Acct             Principal Residence   Description of        Amount Arrearage       Interest Rate
                                   No.                               (check box)           Collateral                                   (if any)
 -NONE-

                  Continued on attached separate page(s).


3.3:         Modification of a mortgage secured by real property of the debtor(s).
             Check one


                         The debtor(s) is not seeking to modify a mortgage secured by a property of the debtor(s).
                         The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal residence and shall serve and file a Loss
                         Mitigation Request under the Court's Loss Mitigation Program pursuant to General Order #676.

                         Complete paragraph below.

                  Continued on attached separate page(s).
                      The debtor(s) is seeking to modify a mortgage outside of the Court's Loss Mitigation Program and shall file a status letter
                      on loss mitigation efforts seven (7) days prior to each scheduled Hearing on Confirmation.
                      Complete the paragraph above.
                      The debtor(s) has been offered and accepted a trial loan modification. Complete the paragraph below.

The mortgage due to           (creditor name) on the property known as            (property address) under account number ending x          (last four
digits of account number) is in default as of this date. The Debtor(s) has accepted a trial loan modification. Monthly payments under the trial period
plan, in the amount stated in Section 3.1 above, shall be paid directly to the secured creditor commencing on         , and shall continue until a
permanent modification agreement is authorized by the Court. Upon such Court authorization, except as otherwise expressly provided by Court
Order, the Trustee is directed to cease any further disbursements on account of arrearage due on the claim of         . The proof of claim affected by
this paragraph is reflected on the Court's Claims Register as Claim #         , originally filed for the benefit of     in the total amount of $       .

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                        Case 1-19-47653-nhl                          Doc 8       Filed 01/21/20      Entered 01/21/20 17:51:26



 Debtor                Luis M Valdez                                                                Case number       1-19-47653

After Court authorization of the permanent modification agreement, if all other requirements for confirmation are satisfied, this plan may be
confirmed without further amendment incorporating the order only if this plan is timely served upon the secured creditor on the address for notices
indicated on the proof of claim.

                  Continued on attached separate page(s).


3.4:         Request for valuation of security, payment of fully secured claims, and modification of under-secured claims.
             Check one.

                          None. If “None” is checked, the rest of § 3.4 need not be completed.
                          The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) shall file a motion to determine the value of the secured claims listed below. Such claim shall be paid pursuant to
                          order of the court upon determination of such motion. This paragraph shall not modify liens underlying secured claims under
                          non-bankruptcy law absent an order determining such motion, and until either completion of payments under the plan or entry of
                          discharge of the debtor(s), as determined by the Court.


                  Continued on attached separate page(s).

3.5:         Secured claims on personal property excluded from 11 U.S.C. §506.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed.
                     The claims listed below were either:

                                 Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                                 acquired for the personal use of the debtor(s); or
                                 incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid pursuant to §3.1 and/or §3.2. (The claims must be referenced in those sections as well.) Unless
                          otherwise ordered by the court, the claim amount stated on a proof of claim filed before the filing deadline under Bankruptcy
                          Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the
                          amounts stated below are controlling.

 Name of Creditor           Last 4 Digits of Acct No.                       Collateral               Amount of Claim              Interest Rate
 -NONE-
            Continued on attached separate page(s).

3.6:         Lien avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.6 need not be completed.
                     The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) shall file a motion to avoid the following judicial liens or nonpossessory, non-purchase money security interests as
                          the claims listed below impair exemptions to which the debtor(s) are entitled under 11 U.S.C. §522(b) or applicable state law.
                          See 11 U.S.C. §522(f) and Bankruptcy Rule 4003(d). Such claim shall be paid pursuant to order of the court upon determination
                          of such motion.

 Name of Creditor             Attorney for                 Lien Identification   Description of   Estimated Amount   Interest Rate of       Estimated Amount
                              Creditor                                           Collateral       of Secured Claim   Secured Portion, if    of Unsecured
                                                                                                                     any                    Claim
 -NONE-


                  Continued on attached separate page(s).

3.7:         Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.7 need not be completed.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                        Case 1-19-47653-nhl                              Doc 8       Filed 01/21/20   Entered 01/21/20 17:51:26



 Debtor                Luis M Valdez                                                                  Case number      1-19-47653

                          that upon confirmation of this plan the stay under 11 U.S.C. §362(a) be terminated as to the collateral only and that the stay
                          under 11 U.S.C. §1301 be terminated. Any timely filed allowed unsecured claim resulting from the disposition of the collateral
                          will be treated in Part 5 below.

 Name of Creditor                                                    Last 4 Digits of Acct No.          Description of Collateral
 -NONE-

                  Continued on attached separate page(s).

PART 4: TREATMENT OF FEES AND PRIORITY CLAIMS

4.1:         General.

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in §4.5, will be paid in full without
post-petition interest.

4.2:         Trustee’s fees.

Trustee’s fees are governed by statute and may change during the course of the case.

4.3:         Attorney’s fees.

The balance of the fees owed to the attorney for the debtor(s) is $3,450.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed.
                     The debtor(s) intend to pay the following priority claims through the plan:

                                       Name of Creditor                                                        Estimated Claim Amount
 -NONE-

                  Continued on attached separate page(s).

4.5          Domestic support obligations.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed.
                     The debtor(s) has a domestic support obligation and is current with this obligation. Complete table below; do not fill in arrears
                     amount.
                     The debtor(s) has a domestic support obligation that is not current and will be paying arrears through the Plan. Complete table
                     below.

 Name of Recipient                        Date of Order                         Name of Court         Monthly DSO Payment           Amount of Arrears to be
                                                                                                                                    Paid through Plan, If Any
 -NONE-

PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS

Allowed nonpriority unsecured claims will be paid pro rata:

                Not less than the sum of $
                Not less than 100.00 % of the total amount of these claims.
                From the funds remaining after disbursement have been made to all other creditors provided for in this plan.




If more than one option is checked, the option providing the largest payment will be effective.

PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                        Case 1-19-47653-nhl                          Doc 8    Filed 01/21/20        Entered 01/21/20 17:51:26



 Debtor                Luis M Valdez                                                                Case number    1-19-47653

6.1: The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected.

Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed.
                          Assumed items. Current installment payments will be paid directly by the debtor(s) as specified below, subject to any contrary
                          court order or rule. Arrearage payments will be disbursed by the trustee.

 Name of Creditor              Description of Leased                  Current Installment         Amount of Arrearage to be Paid by Trustee
                               Property or Executory                  Payment by Debtor
                               Contract
 -NONE-


PART 7: VESTING OF PROPERTY OF THE ESTATE

Unless otherwise provided in the Order of Confirmation, property of the estate will vest in the debtor(s) upon completion of the plan.

PART 8: POST-PETITION OBLIGATIONS

8.1:         Post-petition mortgage payments, vehicle payments, real estate taxes, and domestic support obligations are to be made directly by the
             debtor(s) unless otherwise provided for in the plan

8.2:         Throughout the term of this Plan, the debtor(s) will not incur post-petition debt over $2,500.00 without written consent of the Trustee or by
             order of the Court.

PART 9: NONSTANDARD PLAN PROVISIONS

9.1:         Check “None” or list nonstandard plan provisions.

                          None. If “None” is checked, the rest of Part 9.1 need not be completed.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the form plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in §1.1(c).




PART 10: CERTIFICATION AND SIGNATURE(S):

10.1:        I/we do hereby certify that this plan does not contain any nonstandard provisions other than those set out in the final paragraph.

 X      /s/ Luis M Valdez                                                           X
        Luis M Valdez                                                                   Signature of Debtor 2
        Signature of Debtor 1

        Dated:                January 17, 2020                                          Dated:

 X      /s/ Lorna LaMotte
        Lorna LaMotte
        Signature of Attorney for Debtor(s)

        Dated:       January 17, 2020




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
